Exhibit 10.22

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of 2016 Restricted Stock Unit Award Notice (the “Notice”)

You have been awarded restricted stock units (“RSUs”) that will be paid in
shares of common stock of Fortune Brands Home & Security, Inc. (the “Company”)
when they vest, pursuant to the terms and conditions of the Fortune Brands
Home & Security, Inc. 2013 Long-Term Incentive Plan (the “Plan”) and the
Restricted Stock Unit Award Agreement (together with this Notice, the
“Agreement”). In exchange for accepting the RSUs, you will be required to agree
to the restrictive covenant language contained in the agreement. Copies of the
Plan and the Restricted Stock Unit Award Agreement are available on the UBS
website (www.ubs.com/onesource/fbhs). Capitalized terms not defined in this
Notice have the meanings specified in the Plan or the Agreement.

 

Award:    You have been awarded xx RSUs, which will be paid in shares of Company
common stock (par value $0.01), when the Award vests, subject to adjustment as
provided under Section 11 of the Award Agreement. Award Date:    [Grant Date]
Vesting
Schedule:    Except as otherwise provided in and subject to the Plan, the
Agreement or any other agreement between the Company and the Holder, the RSUs
will vest [annually] in the following increments on the following dates:   
[One-third] or [x%] of the RSUs    [Date]    [One-third] or [x%] of the RSUs   
[Date]    [One-third] or [x%] of the RSUs    [Date]    OR       100% of the RSUs
   [Date]    If the New York Stock Exchange is not open for trading on such
date, the vesting date will be the next date on which the NYSE (or successor
exchange) is open for trading. Performance
Condition for
162(m) Officers    If you are an executive subject to Section 162(m) of the
Internal Revenue Code at any time while the Award is outstanding, your RSUs will
not vest unless the Company attains the performance goal of earnings per share
of Company common stock (diluted, and before gains or charges) of $xx for the
period [established performance period]. If the performance goal is attained,
the RSUs will vest on the later of the date(s) set forth in this Award Notice
and the date that the Compensation Committee of the Company’s Board of Directors
certifies attainment of the performance goal.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of 2016 Restricted Stock Unit Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Company”),
grants to the undersigned “Holder” an award of restricted stock units (“RSUs”)
subject to the terms and conditions of the Fortune Brands Home & Security, Inc.
2013 Long-Term Incentive Plan (the “Plan”), the Award Notice (“Award Notice”),
and this Agreement (collectively, the “Award”). Capitalized terms not defined in
this Agreement have the meanings specified in the Plan.

1.    Number of RSUs. The date of the grant (the “Award Date”) and the number of
RSUs granted to Holder under the Award are provided in the Award Notice and in
the Plan’s online administrative system. Except as described below, this Award
will become null and void unless Holder accepts this Agreement in a timely
manner through the grant acceptance process prescribed by the Company.

2.    Restriction Period and Vesting

(a)    Subject to the terms and conditions of this Agreement and the Plan, the
RSUs subject to the Award will vest in accordance with the vesting schedule
described in the Award Notice (the “Restriction Period”), provided that the
Holder remains employed with the Company through each applicable vesting date.
Notwithstanding the foregoing, if, because the New York Stock Exchange (or such
successor exchange on which shares of Company Common Stock are traded) is not
open for trading on such date, the vesting date will be the next date on which
the New York Stock Exchange (or such successor exchange) is open for trading.

(b)    In the event of Holder’s death during the Restriction Period, the RSUs
will fully vest on the date of such death and will become immediately eligible
for distribution.

[(c)    Notwithstanding the provisions of Section 5 below, in the event of
Holder’s Retirement (as defined below) during the Restriction Period and after
the one-year anniversary of the Award Date, any unvested RSUs will fully vest as
of date of Holder’s Retirement and all RSUs granted under this Award will become
immediately eligible for distribution. For purposes of this Award, “Retirement”
means Holder’s termination of employment (other than for Cause as described in
subsection (e) below) on or after attaining age 55 and completing five (5) years
of service with the Company or its predecessors or affiliates. In the event of a
Change in Control (as defined in Section 5 below), Holder will receive the
treatment described in this Section 2(c) if Holder terminates employment after
qualifying for Retirement, even if Holder does not have Good Reason (as defined
below).]

(d)    In the event of Holder’s Disability (as defined below) during the
Restriction Period and after the one (1) year anniversary of the Award Date,
Holder will be treated as continuing employment with the Company during the
Disability for purposes of determining the vesting of the Award, and RSUs will
continue to vest and will be eligible for distribution in accordance with the
vesting schedule described in Section 2(a) above. For purposes of this Award,
Holder will have a “Disability” if Holder is receiving benefits under the
long-term disability plan maintained by Holder’s employer; provided that, if
this Award is subject to the restrictions of Section 409A of the Code with
respect to Holder, then such Disability must also satisfy the requirements of
Section 22(e)(3) of the Code.



--------------------------------------------------------------------------------

(e)    If the Holder’s employer terminates Holder’s employment during the
Restriction Period for Cause (as defined below), then the unvested RSUs
outstanding under the Award will be cancelled upon such termination of
employment. For purposes of this Award, “Cause” has the same meaning as
specified in any employment or other written agreement between Holder and
Holder’s employer regarding benefits upon termination of employment
(“Termination Agreement”), provided that if Holder is not a party to a
Termination Agreement that contains such definition, then Cause will have the
same meaning provided for such term under the severance plan sponsored by
Holder’s employer and under which Holder is eligible to participate.

(f)    Except as provided in Section 5 below, if Holder’s employment with the
Company terminates during the Restriction Period for any reason other than
death, Disability [or Retirement], the Award, to the extent not vested on the
effective date of such termination of employment, will not vest and will be
cancelled as of Holder’s termination date.

(g)    Except as provided under Sections 2(b) and 2(c), if Holder is a “covered
employee” for purposes of Section 162(m) (or any successor provision) of the
Code at any time during the Restriction Period, any unvested RSUs will not vest
unless and until the date on which the Committee certifies the attainment of the
performance goals set forth in the Award Notice.

(h)    For the purposes of this Agreement, (i) a transfer of Holder’s employment
from the Company to a Subsidiary or vice versa, or from one Subsidiary to
another, without an intervening period, will not be deemed a termination of
employment; and (ii) if Holder is granted in writing a leave of absence, Holder
will be deemed to have remained in the employ of the Company or a Subsidiary
during such leave of absence (but not beyond Holder’s separation from service
within the meaning of Section 409A of the Code if this Award is deemed to be
subject to said Section).

(i)    If Holder is eligible to participate in the Fortune Brands Home &
Security, Inc. Deferred Compensation Plan (“NQDC Plan”) and makes a timely
election to defer receipt of a portion of the RSUs granted under this Award, any
such deferred RSUs will also be subject to the terms and conditions of the NQDC
Plan and deferral election, which shall govern the timing of the distribution of
the award, the payment of any related tax obligations and the treatment of the
deferred RSUs following a Change in Control (as defined in the NQDC Plan).

3.    Delivery of Common Stock. During the Restriction Period, the RSUs will
represent only an unfunded and unsecured obligation of the Company.    Subject
to Section 20 of this Agreement, within thirty (30) days following each
applicable vesting date described in the Award Notice or any other applicable
distribution date specified under this Agreement, unless Holder has elected to
defer receipt of a portion of the RSUs under the NQDC Plan, the Company will
deliver or cause to be delivered one share of Common Stock for each RSU that
vests or becomes eligible for distribution on such date to Holder (or, in the
event of Holder’s death or termination due to Disability, Holder’s appointed and
qualified executor or other personal representative). No fractional shares will
be delivered. Any RSUs deferred under the NQDC Plan that become vested, will
continue to represent only an unfunded and unsecured obligation of the Company
and will be distributed in accordance with the terms of the NQDC Plan and the
applicable deferral election.

4.    Dividend Equivalents. Holder will be entitled to receive dividend
equivalents with respect to the Award, to the extent that the Company pays
dividends on Company Common Stock during the Restriction Period. Such dividend
equivalents will be equal to the cash dividends (if any) that would have been
paid to Holder for the shares of Common Stock subject to the Award had such
shares been issued and outstanding on the dividend record date occurring during
the Restriction Period. Dividend equivalents (if any) will be subject to



--------------------------------------------------------------------------------

the same vesting conditions as the RSUs and will be paid to Holder in cash at
the same time as the shares of Common Stock subject to the Award are delivered
in accordance with Section 3. In the event that the Holder has elected to defer
receipt of a portion of the RSUs, dividend equivalents will be credited at the
time of vesting to the Holder’s deferral account in accordance with the terms of
the NQDC Plan.     

5.    Termination without Cause or for Good Reason Following Change in Control.
In the event of a Change in Control (as defined in the Plan), the Award will
become subject to Section 5.8 of the Plan. In the event that unvested RSUs
remain outstanding following a Change in Control, and Holder’s employment is
terminated on or after such Change in Control but prior to the end of the
Restriction Period either: (i) by the Company other than for Cause, or (ii) by
Holder for Good Reason (as defined below), the RSUs will become fully vested and
eligible for distribution as of the date of Holder’s termination of employment,
subject to Section 5.8 of the Plan. For purposes of this Award, “Good Reason”
will have the same meaning as such term has under any Termination Agreement,
provided that if Holder is not a party to any Termination Agreement that
contains such definition, then Good Reason includes any of the reasons allowing
Holder to terminate employment and remain eligible for severance benefits under
the severance plan sponsored by Holder’s employer and under which Holder is
eligible to participate.

6.    No Stockholder Rights. Holder will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the shares of Common Stock subject to the Award unless and until such
shares of Common Stock have been recorded on the Company’s official stockholder
records as having been issued or transferred to Holder.

7.    Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the RSUs or the
delivery or issuance of shares, the shares of Common Stock subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to obtain and maintain any such listing, registration,
qualification, consent, approval or other action.

8.    Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, outstanding RSUs may be cancelled, and the Company
may require Holder to return shares of Company Common Stock (or the value of
such stock when originally paid to Holder), dividend equivalents (if any) issued
under this Agreement and any other amount required by applicable law to be
returned, in the event that such repayment is required in order to comply with
any laws or regulations relating to restatements of the Company’s
publicly-reported financial results.

9.    Nontransferability. The Award may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise by Holder other
than (a) by will or by the laws of descent and distribution; or (b) pursuant to
an approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

10.    Tax Withholding. As a condition to the delivery of shares of Common Stock
upon vesting of any portion of the Award, Holder must, upon request by the
Company, pay to the Company such amount as the Company may be required, under
all applicable federal, state, local or other laws or regulations, to withhold
and



--------------------------------------------------------------------------------

pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Holder fails to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount payable by the Company to Holder, including regular
salary or bonus payments. Holder may elect to satisfy his or her obligation to
advance the Required Tax Payments by any of the following means: (a) a cash
payment to the Company; (b) delivery to the Company (either actual delivery or
by attestation procedures established by the Company) of previously owned whole
shares of Common Stock having an aggregate Fair Market Value (as defined below),
determined as of the date on which such withholding obligation arises (the “Tax
Date”), equal to the Required Tax Payments; (c) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered to
Holder having an aggregate Fair Market Value, determined as of the Tax Date,
equal to the Required Tax Payments; or (d) any combination of (a), (b) and (c).
Shares of Common Stock to be delivered or withheld may not have a Fair Market
Value in excess of the minimum amount of the Required Tax Payments. For purposes
of this Award, “Fair Market Value” as of any date means the value determined by
reference to the closing price of a share of Common Stock as finally reported on
the New York Stock Exchange for the trading day immediately preceding such date.
Any fraction of a share of Common Stock which would be required to satisfy any
Required Tax Payment will be disregarded and the remaining amount due must be
paid in cash by Holder. No share of Common Stock will be issued or delivered
until the Required Tax Payments have been satisfied in full. In accordance with
terms of the NQDC Plan, any tax obligations that arise upon vesting under this
Agreement with respect to deferred RSUs credited to the NQDC shall not be
deducted from the deferred RSUs and instead shall be deducted from any amount
payable by the Company to the Holder, including the portion of this Award that
has not been deferred into the NQDC Plan, subject in all instances to compliance
with Section 409A of the Code.

11.    Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the RSUs will be
equitably adjusted by the Committee, such adjustment to be made in accordance
with Section 409A of the Code, to the extent applicable. The decision of the
Committee regarding any such adjustment is final and binding.

12.    No Rights to Continued Employment. In no event will the granting of the
Award or its acceptance by Holder, or any provision of this Agreement or the
Plan, give or be deemed to give Holder any right to continued employment by the
Company, any Subsidiary or any affiliate of the Company or affect in any manner
the right of the Company, any Subsidiary or any affiliate of the Company to
terminate the employment of any person at any time for any reason.

13.    Restrictive Covenants. In exchange for accepting the Award and in
consideration of the Confidential Information (defined below) the Company
provides to Holder, benefits Holder is not otherwise entitled to, Holder agrees
to the following restrictive covenants:

(a)    Confidential Information. Holder acknowledges that he/she has access to
highly confidential information of the Company and any Subsidiary that Holder
provides services to or is provided confidential information about, including
but not limited to, information concerning: finances, supply and service,
marketing, customers (including lists), operations, business and financial plans
and strategies, and product costs, sourcing and pricing (“Confidential
Information”). The Holder agrees that during his/her employment and for three
years following the end of Holder’s employment (for whatever reason), Holder
will protect the Confidential Information and only use it for business-related
reasons; however, trade secrets will always remain protected for as long as the
information qualifies as a trade secret under applicable law. Nothing in this
Agreement is intended to prohibit any activity by Holder which is protected by
law. The obligations of this Agreement (including, but not limited to the
confidentiality obligations) do not prohibit



--------------------------------------------------------------------------------

Holder from reporting any event that Holder reasonably and in good faith
believes is a violation of law to the relevant law-enforcement agency (such as
the Securities and Exchange Commission, Equal Employment Opportunity Commission,
or Department of Labor), cooperating in an investigation conducted by such a
government agency, or disclosing to such a government agency any Confidential
Information that is lawfully acquired by Holder and that Holder reasonably and
in good faith believes is relevant to the matter at issue.

(b)    Non-Competition. Holder agrees that he/she will not, directly or
indirectly, for a period of 12 months after the end of Holder’s employment (for
whatever reason), engage in a Prohibited Capacity within the Restricted Area on
behalf of a business that manufactures, distributes, offers, sells or provides
any Competing Products. “Competing Products” means any products and/or services
that are similar in function or purpose to those offered by the Company and its
Subsidiaries and as to which Holder had Involvement. “Involvement” means to have
responsibilities, provide supervision, engage in dealings or receive
Confidential Information about during the last two (2) years immediately
preceding the end of Holder’s employment (the “Look Back Period”). “Prohibited
Capacity” means to engage in the same or similar capacity or function that
Holder worked for the Company and/or its Subsidiaries at any time during the
Look Back Period or in a capacity that would otherwise result in the use or
disclosure of Confidential Information. “Restricted Area” means those geographic
areas in which the Company and its Subsidiaries do business and as to which
business Holder had Involvement.

(c)    Non-Solicitation of Customers. Holder agrees that he/she will not,
directly or indirectly, during his/her employment and for a period of 12 months
after the end of his/her employment (for whatever reason), solicit, induce or
attempt to induce (or assist others to solicit) any customers or prospective
customers of the Company and its Subsidiaries to cease doing business with the
Company and its Subsidiaries or to buy a Competing Product. The prohibition in
this Section 13(c) only applies to customers and prospective customers with
which Holder had Involvement.

(d)    Non-Solicitations of Employees. Holder agrees that he/she will not,
directly or indirectly, for a period of 12 months after the end of his/her
employment (for whatever reason), solicit (or assist another in soliciting),
induce, employ or seek to employ any individual employed by Company and/or its
Subsidiaries. Where an additional restriction is required to enforce the
foregoing, Holder’s non-solicitation obligation is limited to employees with
whom Holder had Involvement.

(e)    Reasonableness of Restrictions. Holder acknowledges that the temporal,
activity and geographic limitations of Sections 13(a), (b), (c) and (d) above
are reasonable in scope and narrowly constructed so as to protect only the
Company and its Subsidiaries’ legitimate protectable interests, and will not
prohibit Holder from obtaining meaningful employment following the end of
Holder’s employment.

(f)    Tolling of Restrictive Period. The periods described in Sections 13(a),
(b), (c) and (d) above shall not run during any period of time in which the
Holder is in violation of this paragraph, and shall toll during any such period
of violation. If Holder resides in and is subject to the laws of Wisconsin, then
this paragraph shall not apply.

(g)    General. (i) Before accepting new employment, Holder will advise any such
future employer of the restrictions in this Agreement. Holder agrees that the
Company and its Subsidiaries may advise any such future employer or prospective
employer of this Agreement and their position on the potential application of
this Agreement without such giving rise to any legal claim. (ii) The obligations
in this Agreement shall survive the termination of Holder’s employment and
shall, likewise, continue to apply and be valid notwithstanding any change in
Holder’s employment terms (such as, without limitation, a change in duties,
responsibilities, compensation, position or title). (iii) The



--------------------------------------------------------------------------------

Subsidiaries are third party beneficiaries of the Agreement and may enforce the
Agreement without the need for further consent or agreement by the Holder.
(iv) If either party waives his, her, or its right to pursue a claim for the
other’s breach of any provision of the Agreement, the waiver will not extinguish
that party’s right to pursue a claim for a subsequent breach. (v) This Agreement
shall not be construed to supersede or replace any prior agreements containing
confidentiality, nondisclosure, non-competition and non-solicitation provisions.
Rather, the restrictions in this Agreement shall be read together with such
prior agreements to afford the Company and its Subsidiaries the broadest
protections allowed by law. (vi) If a court finds any of the Agreement’s
restrictions unenforceable as written, the parties agree the court is authorized
and expected under the terms of this Agreement to revise the restriction (for
the jurisdiction covered by that court only) so as to make it enforceable, or if
such revision is not permitted then to enforce the otherwise unreasonable or
unenforceable restriction to such lesser extent as would be deemed reasonable
and lawful within that jurisdiction.

14.    Decisions of Board or Committee. The Board or the Committee has the right
to resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

15.    Successors. This Agreement is binding upon and will inure to the benefit
of any successor or successors of the Company and any person or persons who,
upon the death of Holder, may acquire any rights in accordance with this
Agreement or the Plan.

16.    Notices. All notices, requests or other communications provided for in
this Agreement will be made, if to the Company, to Fortune Brands Home &
Security, Inc., Attn. Secretary of the Compensation Committee of the Board of
Directors, 520 Lake Cook Road, Deerfield, Illinois 60015, and if to Holder, to
the last known mailing address of Holder contained in the records of the
Company. All notices, requests or other communications provided for in this
Agreement will be made in writing either (a) by personal delivery; (b) by
facsimile or electronic mail with confirmation of receipt; (c) by mailing in the
United States mails; or (d) by express courier service. The notice, request or
other communication will be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the intended party if by United States mail or express courier
service; provided, however, that if a notice, request or other communication
sent to the Company is not received during regular business hours, it will be
deemed to be received on the next succeeding business day of the Company.

17.    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

18.    Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

19.    Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. In the event of a conflict between
this Agreement and the Plan, the terms of the Plan will apply. Holder hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award, the Plan, and if applicable to the
Holder, stock ownership guidelines established by the Company.

20.    Section 409A. Any payment to the Holder pursuant to this Agreement is
intended to be exempt from Section 409A of the Code to the maximum extent
possible as a short-term deferral pursuant to Treasury Regulation
§1.409A-1(b)(4). However, if this Agreement and the Award are not so exempt,
this Agreement and



--------------------------------------------------------------------------------

the Award are intended to comply with the requirements of Section 409A of the
Code and will be interpreted and construed consistently with such intent. In the
event the terms of this Agreement would subject Holder to taxes or penalties
under Section 409A of the Code (“409A Penalties”), Holder and the Company will
cooperate diligently to amend the terms of this Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event will the Company be
responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. To the extent any amounts under this Agreement are
payable by reference to Holder’s “termination of employment,” such term will be
deemed to refer to Holder’s “separation from service,” within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement,
if Holder is a “specified employee,” as defined in Section 409A of the Code, as
of the date of Holder’s separation from service, then to the extent any amount
payable to Holder (a) is payable upon Holder’s separation from service, and
(b) under the terms of this Agreement would be payable prior to the six-month
anniversary of Holder’s separation from service, to the extent that payment
under this Agreement is otherwise subject to the provisions of Section 409A of
the Code, such payment will be delayed until the earlier to occur of: (x) the
six-month anniversary of Holder’s separation from service and (y) the date of
Holder’s death. If any applicable payment period begins in one calendar year and
ends in the following calendar year, Holder shall not have the right to
designate the year of the payment.

21.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.